December 17, 2012 American Beacon Funds (the “Trust”) 4151 Amon Carter Blvd, MD 2450 Fort Worth, TX 76155 Re: Fee Waiver/Expense Reimbursement Ladies and Gentlemen: American Beacon Advisors, Inc. notifies you that, for the funds listed in Attachment A to this letter (the “Funds”), it will waive its management fee and/or reimburse expenses of the Fund, to the extent necessary so that expenses of a Fund, exclusive of brokerage commissions, interest, taxes, acquired fund feesand extraordinary expenses, do not exceed the annual rates listed on Attachment A. During the period until the expiration date of each expense limitation in Attachment A, the related expense limitation arrangements for each of the Funds may only be modified by mutual agreement of the parties that, with respect to the Trust, includes a majority vote of the “non-interested” Trustees of the Trust. We understand and intend that you will rely on this undertaking in preparing and filing the Registration Statements on Form N-1A for the Funds with the Securities and Exchange Commission, in accruing each Fund’s expenses for purposes of calculating its net asset value per share and for other purposes permitted under Form N-1A and/or the Investment Company Act of 1940, as amended, and expressly permit you to do so. Respectfully, American Beacon Advisors, Inc. By: /s/Gene L. Needles, Jr. Name: Gene L. Needles, Jr. Title: President and CEO Agreed and Accepted on behalf of the Trust By: /s/Melinda G. Heika Name: Melinda G. Heika Title: Treasurer A copy of the document establishing the Trust is filed with the Secretary of The Commonwealth of Massachusetts. This Agreement is executed by the officer not as an individual and is not binding upon any of the Trustees, officers or shareholders of the Trust individually but only upon the assets of the Fund. Attachment A American Beacon Funds – Fiscal Year End: August 31 Annual Expense % Fund Class Limit Expiration Zebra Global Equity Instl 12/31/2013 Zebra Global Equity Y 12/31/2013 Zebra Global Equity Investor 12/31/2013 Zebra Global Equity A 12/31/2013 Zebra Global Equity C 12/31/2013 Zebra Global Equity Retirement 12/31/2013 Zebra Small Cap Equity Instl 12/31/2013 Zebra Small Cap Equity Y 12/31/2013 Zebra Small Cap Equity Investor 12/31/2013 Zebra Small Cap Equity A 12/31/2013 Zebra Small Cap Equity C 12/31/2013 Zebra Small Cap Equity Retirement 12/31/2013 SiM HYO Instl 12/31/2013 SiM HYO Y 12/31/2013 SiM HYO Investor 12/31/2013 SiM HYO A 12/31/2013 SiM HYO C 12/31/2013 Flexible Bond Fund Instl 12/31/2013 Flexible Bond Fund Y 12/31/2013 Flexible Bond Fund Investor 12/31/2013 Flexible Bond Fund A 12/31/2013 Flexible Bond Fund C 12/31/2013
